DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5 and 11 is/are rejected under 35 U.S.C. 102(1) as being anticipated by Cheng (US 9,644,769B1) in view of Applicant’s Admitted Prior Art (hereafter AAPA).
With respect to claims 1 and 11, Cheng teaches a method of forming an assembly in which a metal extension element (tube) (128) partially defined by an extension element axis thereof is connected with a metal stub element (tube) (126) partially defined by a stub element axis thereof, the stub element having a stub element exposed end, the method comprising: (a) providing an intermediate element (tube) (124) metallically bondable with each of the stub element and the extension element respectively, the intermediate element being partially defined by an intermediate element axis, the intermediate element extending between first and second ends thereof (Figures 4A-4B); (b) positioning the intermediate element relative to the stub element to define a first gap between the first end of the intermediate element and the stub element exposed end, and to align the intermediate element axis with the stub element axis (Figure 4A); (c) positioning the extension element relative to the intermediate element to define a second gap between an inner end of the extension element and the second end of the intermediate element, and to align the extension element axis with the intermediate element axis (Figure 4A); (d) providing at least one first heating element (148A) and at least one second heating element (148B); (e) locating said at least one first heating element and said at least one second heating element in the first and second gaps respectively (figure 4A); (f) providing a non-oxidizing atmosphere in defined volumes around each of the first gap and the second gap respectively (column 6, lines 24-67; and column 9, lines 25-62); (g) energizing said at least one first heating element to heat the stub element exposed end and the first end of the intermediate element to a hot working temperature in the non-oxidizing atmosphere, and energizing said at least one second heating element to heat the second end of the intermediate element and the extension element inner end to the hot working temperature in the non-oxidizing atmosphere, to provide respective hot portions of each of the stub element, the intermediate element at the first end thereof, the intermediate element at the second end thereof, and the extension element, each said hot portion being at the hot working temperature (column 6, lines 24-67; and column 9, lines 25-62); (h) removing said at least one first heating element and said at least one second heating element from the first and second gaps respectively (figure 4B); (i) rotating the intermediate element about the intermediate element axis (Figures 4A-4B; and column 6, lines 24-column 7, 49); (j) while the respective hot portions of the intermediate element and the stub element are at the hot working temperature, and while the intermediate element rotates about the intermediate element axis, urging the first end of the intermediate element against the stub element exposed end, for plastic deformation of the intermediate element at the first end, and for plastic deformation of the stub element at the stub element exposed end, to bond the intermediate element and the stub element with each other (Figures 4A-4B; and column 6, lines 24-column 7, 49).
With respect to claims 1 and 11, Cheng also teaches urging the extension element inner end against the second end of the intermediate element, for plastic deformation of the intermediate element at its second end, and for plastic deformation of the extension element at the extension element inner end, to bond the intermediate element and the extension element with each other, but does not explicitly teach doing so while (k) rotating the extension element about the extension element axis; and (l) while the respective hot portions of the intermediate element and the extension element are at the hot working temperature, and while the extension element rotates about the extension element axis. 
However, AAPA teaches that one or both workpieces is rotated while the workpieces engage each other and are pushed together (column 1, lines 29-50; and column 2, lines 26-45).  Also note that column 9, lines 7-9 of Cheng does not positively preclude the artisan from rotating the first (126) and second (128) workpieces. Note that the collective process of Cheng and AAPA through thermal build up and heat transfer will intrinsically result in the first, second, third, and fourth hot portions being at the claimed temperature 
At the time of filing the claimed invention it would have been obvious to one of ordinary skill in the art to rotate the extension element (128) of Cheng in order to subject the material in the heated layers to shear stresses and adhere.
With respect to claim 2, Cheng teaches the stub element hot portion extends a first predetermined distance from the stub element exposed end into the stub element (Figures 4A-4E; column 6, lines 24-column 7, 49; and column 9, lines 25-62).
With respect to claim 3, Cheng teaches the first hot portion extends a first predetermined intermediate element distance from the first end into the intermediate element (Figures 4A-4E; column 6, lines 24-column 7, 49; and column 9, lines 25-62).
With respect to claim 4, Cheng teaches the second hot portion extends a second predetermined intermediate element distance from the second end into the intermediate element (Figures 4A-4E; column 6, lines 24-column 7, 49; and column 9, lines 25-62). 
With respect to claim 5, Cheng teaches the extension element hot portion extends a second predetermined distance from the extension element inner end into the extension element (Figures 4A-4E; column 6, lines 24-column 7, 49; and column 9, lines 25-62). 

Claim(s) 6 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng and AAPA as applied to claims 1 and 11 above, and further in view of Hollander et al. (US 3,121,948) (hereafter Hollander).
With respect to claims 6 and 12, Cheng and AAPA do not teach the stub/tube element is made of a first metal, the extension/tube element is made of a second metal, and the intermediate/tube element is made of a third metal that is metallically bondable with each of the first metal and the second metal. 
However, Hollander teaches making an assembly from three different materials (claim 1).
At the time of filing the claimed invention it would have been obvious to one of ordinary skill in the art to utilize three different material as taught by Hollander in the collective process of Cheng and AAPA in order to form an assembly of the desired material composition.

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 7-10 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or suggest either alone or in combination a method of forming an assembly in which a metal extension element partially defined by an extension element axis thereof is connected with a tubular body having at least one aperture therein, said at least one aperture being partially defined by a central axis thereof and a ring element secured to the tubular body and having a ring element exposed end defining a ring plane, the ring element and the tubular body forming a tubular body subassembly as recited by claim 1, particularly (a) providing an intermediate element metallically bondable with each of the ring element and the extension element respectively, the intermediate element being partially defined by an intermediate element axis, the intermediate element extending between first and second ends thereof, each of the first and second ends respectively defining first and second planes; (b) positioning the intermediate element relative to the ring element to define a first gap between the first end of the intermediate element and the ring element exposed end, to locate the first plane and the ring plane parallel to each other and to align the intermediate element axis with the central axis; (c) positioning the extension element relative to the intermediate element to define a second gap between an inner end of the extension element and the second end of the intermediate element, the inner end defining an extension element inner end plane, to locate the extension element inner end plane and the second end plane parallel to each other and to align the extension element axis with the intermediate element axis; (d) providing at least one first heating element and at least one second heating element; (e) locating said at least one first heating element and said at least one second heating element in the first and second gaps respectively; (f) providing a non-oxidizing atmosphere in defined volumes around each of the first gap and the second gap respectively; (g) energizing said at least one first heating element to heat the ring element exposed end and the first end of the intermediate element to a hot working temperature in the non-oxidizing atmosphere, and energizing said at least one second heating element to heat the second end of the intermediate element and the extension element inner end to the hot working temperature in the non-oxidizing atmosphere, to provide respective hot portions of each of the tubular body subassembly and the intermediate element at the first end, and hot portions of each of the intermediate element at the second end and the extension element, each said hot portion being at the hot working temperature; (h) removing said at least one first heating element and said at least one second heating element from the first and second gaps respectively; (i) rotating the intermediate element about the intermediate element axis; (j) while the respective hot portions of the intermediate element at the first end and the tubular body subassembly are at the hot working temperature, and while the intermediate element rotates about the intermediate element axis, urging the first end of the intermediate element against the ring element exposed end, for plastic deformation of the intermediate element at the first end, and for plastic deformation of the ring element at the ring element exposed end, to bond the intermediate element and the tubular body subassembly with each other; (k) rotating the extension element about the extension element axis; and (l) while the respective hot portions of the intermediate element at the second end and the extension element are at the hot working temperature, and while the extension element rotates about the extension element axis, urging the extension element inner end against the second end of the intermediate element, for plastic deformation of the intermediate element at its second end, and for plastic deformation of the extension element at the extension element inner end, to bond the intermediate element and the extension element with each other. 
The prior art of record does not teach or suggest either alone or in combination a method of forming an assembly in which an extension element partially defined by an extension element axis thereof is connected with a body having a flat surface defining a surface plane with at least one aperture therein, said at least one aperture being partially defined by a central axis thereof and an aperture perimeter region on the flat surface as recited by claim 9, particularly (a) providing an intermediate element metallically bondable with each of the body and the extension element respectively, the intermediate element being partially defined by an intermediate element axis, the intermediate element extending between first and second ends thereof, each of the first and second ends respectively defining first and second planes; (b) positioning the intermediate element relative to the aperture perimeter region to define a first gap between the first end of the intermediate element and the aperture perimeter region, to locate the first plane and the surface plane parallel to each other and to align the intermediate element axis with the central axis; (c) positioning the extension element relative to the intermediate element to define a second gap between an inner end of the extension element and the second end of the intermediate element, the inner end defining an extension element inner end plane, to locate the extension element inner end plane and the second plane parallel to each other and to align the extension element axis with the intermediate element axis; (d) providing at least one first heating element and at least one second heating element; (e) locating said at least one first heating element and said at least one second heating element in the first and second gaps respectively; (f) providing a non-oxidizing atmosphere in defined volumes around each of the first gap and the second gap respectively; (g) energizing said at least one first heating element to heat the aperture perimeter region and the first end of the intermediate element to a hot working temperature in the non-oxidizing atmosphere, and energizing said at least one second heating element to heat the second end of the intermediate element and the extension element inner end to the hot working temperature in the non-oxidizing atmosphere, to provide respective hot portions of each of the body and the intermediate element at the first end thereof, and respective hot portions of each of the extension element and the intermediate element at the second end thereof, each said hot portion being at the hot working temperature; (h) removing said at least one first heating element and said at least one second heating element from the first and second gaps respectively; (i) rotating the intermediate element about the intermediate element axis; (j) while the respective hot portions of the intermediate element at the first end thereof and the body are at the hot working temperature, and while the intermediate element rotates about the intermediate element axis, urging the first end of the intermediate element against the aperture perimeter region, for plastic deformation of the intermediate element at the first end, and for plastic deformation of the body at the aperture perimeter region, to bond the intermediate element and the body with each other; (k) rotating the extension element about the extension element axis; and (l) while the respective hot portions of the intermediate element at the second end thereof and the extension element are at the hot working temperature, and while the extension element rotates about the extension element axis, urging the extension element inner end against the second end of the intermediate element, for plastic deformation of the intermediate element at its second end, and for plastic deformation of the extension element at the extension element inner end, to bond the intermediate element and the extension element with each other. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KILEY SHAWN STONER whose telephone number is (571)272-1183.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KILEY S STONER/            Primary Examiner, Art Unit 1735